Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner seeks review, pursuant to section 298 of the Executive Law, of an order of the State Human Rights Appeal Board which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint on the basis of no probable cause. The complaint alleged that respondent had engaged in an unlawful discriminatory practice against the *969petitioner by terminating his employment in retaliation for an earlier State Division of Human Rights proceeding in which petitioner had charged respondent with denying him a leave of absence because of his race. The record establishes a rational basis for the division’s determination and the appeal board’s affirmance thereof was proper (see State Div. of Human Rights v Electro Networks, Div. of Chloride, 65 AD2d 959; State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332). The division made an in-depth inquiry into the facts of the complaint which included meetings between the division investigator and various officials of the respondent, receipt of numerous exhibits, and conferences with the petitioner. The petitioner had ample opportunity to present his contentions. The evidence is that petitioner’s termination was based primarily on his high record of absence from work. It is unnecessary to discuss the remaining questions covering petitioner’s failure to comply with the procedural requirements of section 298 of the Executive Law. Petitioner’s applications to proceed as a poor person and for other relief are denied as moot. (Proceeding pursuant to Executive Law, § 298.) Present&emdash;Hancock, Jr., J. P., Schnepp, Callahan, Doerr and Moule, JJ.